Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.



I. INFORMATION DISCLOSURE STATEMENT 

 	The information disclosure statement filed 8/14/2020, has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.


II. CLAIM INTERPRETATION - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
object generating unit and object drawing unit in claims 9 and 19.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Note that no corresponding structure is found in the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



III. CLAIM REJECTIONS - 35 USC § 112 
The following is a quotation of the second paragraph of 35 U.S.C. 112:

(b) The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “object generating unit” and “object drawing unit” in claims 9 and 19 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claims are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


IV. CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 10 is rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.
 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is NOT to a process, machine, manufacture or composition of matter. The claimed "computer program" are non-structural per se, and the specification discloses a "software" embodiment (e.g. [0040]). Therefore, a reasonable interpretation in light of the specification leads to the conclusion that the claim encompasses pure software, which does not fall within the definition of a process, machine, manufacture or composition of matter.
Thus, the specification can include transitory and non-transitory propagation signals.  However, a transitory (i.e., propagating) signal, is not within the following four categories:  process, machine, manufacture, or composition of matter.  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101.  Thus, such a signal cannot be patentable subject matter.  Therefore, the Examiner suggests amending the claim 30 to embody "non-transitory computer-readable medium" or equivalent that excludes computer-readable medium as a "signal", "carrier wave", or "transmission medium" which are deemed non-statutory.
Any amendment to the claim should be commensurate with its corresponding disclosure. 




V. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3, 5-6, 9-13, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al US 20050154505 in in view of Kimura US 20190204104.

Consider claim 1. Nakamura discloses a superimposed image display device (fig 1 head-up display 1132) that is installed in a vehicle fig 3 [0102] head up display various kind of information on windshield 1044, and that displays a guide object so that the guide object is visually recognized as being superimposed on a view of surroundings of the vehicle [0102-0103] fig 3 also see fig 10-13 which show various guide objects superimposed on view , the guide object proposing information to an occupant of the vehicle fig 10-fig 13 fig 31-32 arrows guiding occupant, the superimposed image display device comprising an object display unit fig 1 CPU 1203 that displays the guide object for proposing a guide target point to be proposed if any guide target point is ahead of the vehicle in a traveling direction fig 10-fig 13 fig 31-32 fig 49 arrows guiding occupant to target, wherein
 the object display unit displays the guide object in a first form in which the occupant visually recognizes the guide object as being superimposed with a relative position of the guide object with respect to the vehicle fixed fig 10-13 arrows 1802 1803 [0162] fig 19, when a distance from the vehicle to the guide target point is equal to or more than a threshold (200 to target fig 10 or 100 to target fig 12-13 100 or 1km), and 
the object display unit displays the guide object in a second form in which the occupant visually recognizes the guide object as being superimposed with a relative position of the guide object with respect to the guide target point fixed fig 31-32 [0268-0270], when the distance from the vehicle to the guide target point is less than the threshold (fig 31-32 less than 100m).
 vehicle fixed with regards to the guide object. Kimura however discloses vehicle fixed display of guide objects [0071] display size of facility is fixed see fig 7a-7d).
Nakamura contains a "base" device/method of a display in vehicle.  Kimura contains a "comparable" device/method of a display in a vehicle that has been improved in the same way as the claimed invention.  The known "improvement" of Kimura could have been applied in the same way to the "base" device/method of Nakamura and the results would have been predictable and resulted in words vehicle fixed with regards to the guide object. Furthermore, both Nakamura and Kimura use and disclose similar functionality (i.e., guiding drivers via overlaying guidance vehicle viewable area) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Kimura also provide the benefit of displaying a mark representing a target using a heads-up display to be better viewable [0007]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 2. Nakamura as modified by Kimura discloses the superimposed image display device according to claim 1, wherein a timing at which the distance from the vehicle to the guide target point is the threshold is a timing at which the guide object is visually recognized such that at least a part of the guide object is superimposed on the guide target point Nakamura fig 31 100 m. Kimura fig 5a 60m.
Motivation to combine is similar to motivation of claim 1. 

Consider claim 3. Nakamura as modified by Kimura discloses the superimposed image display device according to claim 1, wherein the object display unit fixes a display size of the guide object when the guide object is displayed in the first form Nakamura fig 10-13 fixed arrows Kimura [0071] display size of facility is fixed see fig 7a-7d, and the object display unit displays the guide object so that the display size of the guide object is enlarged in a stepped manner based on a distance from the vehicle to the guide target point when the guide object is displayed in the second form Nakamura fig 31-32 [0268] [0270] [0283-0285]Kimura fig 5a-5d.
Motivation to combine is similar to motivation of claim 1. 

Consider claim 5. Nakamura as modified by Kimura discloses the superimposed image display device according to claim 1, wherein the guide target point is a guide branch point that is to be proposed, and the guide object is an arrow indicating an exiting direction of the vehicle at the guide branch point Nakamura fig 10-13 and 31-32 fig 49 shows arrows to exits or next turns which lead to sub target locations which eventually lead to find end destinations.

Consider claim 6. Nakamura as modified by Kimura discloses the superimposed image display device according to claim 1, wherein the guide object is generated based on a road shape of a road on which the vehicle is currently traveling and a future course of the vehicle Nakamura fig 10-13 and 31-32 fig 49 shows arrows to exits or next turns which lead to sub target locations which eventually lead to find end destinations, and the object display unit displays the guide object in a form in which the guide object is visually recognized as being superimposed at a position that is above the road on which the vehicle is currently traveling and that is along the future course of the vehicle Nakamura fig 10-13 and 31-32 fig 49 shows arrows to exits or next turns which lead to sub target locations which eventually lead to find end destinations. Kimura fig 5a-5d.
Motivation to combine is similar to motivation of claim 1. 

Claim 9 is rejected for similar reasons to claim 1 and where the object generating unit and the object drawing unit are fig 1 CPU 1203 of Nakamura.

Claim 10 is rejected for similar reasons to claim 1 and where computer program is the software running on the CPU 1203 fig 1 of Nakamura.

Claim 11 is rejected for similar reasons to claim 1 and claim 2 and the switching from first mode to second form occurs in Nakamura (see fig 10-13 where distance is 100m or greater -first mode- and second mode where distance is less than 100m).

Claim 12 is rejected for similar reasons to claim 2.
Claim 13 is rejected for similar reasons to claim 3.
Claim 15 is rejected for similar reasons to claim 5.
Claim 16 is rejected for similar reasons to claim 6.
Claim 19 is rejected for similar reasons to claim 11.
Claim 20 is rejected for similar reasons to claim 11 and where the non-transitory computer readable medium storing a computer program is in Nakamura- memory 1202 fig 1 [0116-0117] memory including rom and ram and stores various programs executed by CPU 1203.

2.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al US 20050154505 in in view of Kimura US 20190204104 and further in view of Chung et al. US 20160349066.

Consider claim 4. Nakamura as modified by Kimura discloses the superimposed image display device according to claim 1, but do not disclose wherein the object display unit displays the guide object so that transparency of the guide object is increased in a stepped manner based on a distance from the vehicle to the guide target point when the guide object is displayed in the second form.
Chung however discloses wherein the object display unit displays the guide object so that transparency of the guide object is increased in a stepped manner based on a distance from the vehicle to the guide target point when the guide object is displayed in the second form (fig 19 [0483] the vehicle is driven and the vehicle gradually approaches the first and second change points. In response the processor controls the display to gradually change sizes colors or transparency of the first and second images 1910 1920. Note that a gradual change in transparency can mean either an increase or decrease in transparency.)
Nakamura as modified by Kimura contains a "base" device/method of a display in vehicle.  Chung contains a "comparable" device/method of a display in a vehicle that has been improved in the same way as the claimed invention.  The known "improvement" of Kimura could have been applied in the same way to the "base" device/method of Nakamura and the results would have been predictable and resulted in words wherein the object display unit displays the guide object so that transparency of the guide object is increased in a stepped manner based on a distance from the vehicle to the guide target point when the guide object is displayed in the second form. Furthermore, both Nakamura as 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Chung also provide the benefit of providing guidance to a driver using information acquired from sensors included in the vehicle applied in real time while the vehicle is being driven [0007]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 14 is rejected for similar reasons to claim 4.

3.	Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al US 20050154505 in in view of Kimura US 20190204104 and further in view of Ng-Thow-Hing et al US 20140362195 hereinafter “Ng”.

Consider claim 7. Nakamura as modified by Kimura discloses the superimposed image display device according to claim 6, wherein the guide target point is a guide branch point that is to be proposed, and the object display unit displays the objects in a form in which the objects are visually recognized as being superimposed at positions along the future course of the vehicle, at prescribed intervals Nakamura fig 31-32 arrows at 100m 50m and 20m. Kimura fig 4 0m 10m 30m and 60m fig 5a-5d, and the object display unit displays the objects so that the object visually recognized at a position closer to the guide branch point is visually recognized as being closer to a traveling direction side of the guide branch point with respect to the future course of the vehicle Nakamura fig 31-32 arrows. Kimura fig 5a-5d.
Nakamura as modified by Kimura do not disclose and the guide object includes a plurality of objects.
Ng however discloses the guide object includes a plurality of objects fig 7b [0152] one or more of the avatars 710 are projected on one or more different focal planes or target positions, thereby providing the perception that a driver or occupant is following a real vehicle. Also see fig 13 fig 15.

Consider claim 8. Nakamura as modified by Kimura and Ng discloses the superimposed image display device according to claim 7, wherein the object display unit displays the objects in a form in which the objects do not overlap each other by a prescribed percentage or more. Ng fig 7b [0152] one or more of the avatars 710 are projected on one or more different focal planes or target positions, thereby providing the perception that a driver or occupant is following a real vehicle. Also see fig 13 fig 15.
Motivation to combine is similar to motivation of claim 1. 

Claim 17 is rejected for similar reasons to claim 7.
Claim 18 is rejected for similar reasons to claim 8.









VI. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150211877 Laycock et al. discloses a heads-up display device in a vehicle in which guidance object is changed in size color and transparency.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692

/IBRAHIM A KHAN/ 2/18/2022Primary Examiner, Art Unit 2692